Citation Nr: 1526428	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  11-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation greater than 10 percent for status post esophagitis with chronic gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from May 1991 to October 1991 and from December 1993 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2013, a videoconference hearing was held before the undersigned.  

In September 2014, the Board remanded the listed issue for further development.  Following substantial compliance with the remand instructions, the case has returned to the Board.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

The Veteran reports persistently recurrent epigastric distress with multiple symptoms related to her service-connected status post esophagitis with chronic GERD; the disability, however, is not productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for status post esophagitis with chronic GERD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2009, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, private treatment records, and VA medical center records.  The Veteran was provided examinations during the course of the appeal and they are adequate for rating purposes.  

The Veteran presented testimony at a videoconference hearing.  The acting Veteran Law Judge's actions at the hearing supplemented the VCAA and complied with any hearing related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2014). 

Analysis

In June 2007, the RO granted service connection for status post esophagitis with chronic reflux and assigned a 10 percent rating.  In November 2007, the 10 percent rating was continued.  In August 2009, the Veteran filed a claim for increase.  In November 2009, the RO denied a rating greater than 10 percent.  The Veteran disagreed with the decision and perfected this appeal. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

GERD is rated as analogous to hiatal hernia.  See 38 C.F.R. § 4.20.  Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent).  38 C.F.R. § 4.114, Diagnostic Code 7346.

On VA examination in November 2009, the Veteran reported that her reflux causes weight gain and vitamin deficiency.  She has difficulty swallowing and has symptoms of sore throat and nausea.  She takes prevacid.  Objectively, the complete blood count (CBC) results were within normal limits.   The examiner noted she has constant heart burn with reflux but this did not cause significant anemia or malnutrition.  

A December 2009 VA record notes the Veteran's complaints that her heartburn was worsening rather than improving.  Upper GI testing in January 2010 was normal.  A pre-procedure note in April 2010 indicates a provisional diagnosis of uncontrolled GERD with nausea and vomiting but no weight loss or dysphagia.  Upper GI testing at that time revealed a small hiatus hernia.  The entire examined stomach and examined duodenum were normal.  

In her March 2011 VA Form 9, the Veteran reported that her acid reflux was not effectively controlled by medication and that the medications were dangerous in high doses.  A June 2011 VA record indicates that the Veteran was on high dose omeprazole.  

On VA examination in January 2012, the Veteran reported persistently recurrent epigastric distress, reflux, and regurgitation.  She takes aciphex.  CBC results showed hemoglobin of 13.3 and hematocrit 38.3.  The examiner indicated there were no significant diagnostic test findings or results, but that the Veteran has a lot of reflux.  

At the February 2013 videoconference hearing, the Veteran testified that she takes heavy doses of medication and supplements with antacids.  She reported that she has vitamin and mineral deficiencies because of the medications.  She either throws up or has extreme diarrhea.  She cannot sleep and her husband testified that she wakes up gasping.  

Private records dated in July 2013 indicate that the Veteran has a long history of GERD manifested by heartburn and regurgitation.  She did not have dysphagia.  Impression was intractable GERD on massive dose proton pump inhibitors.  In August 2013, the Veteran underwent a laparoscopic hiatal hernia repair with esophageal lengthening technique and intraoperative EGD.  A note shortly following surgery indicates that she has had little or no reflux since surgery.  She was doing well, losing weight, and able to reduce some of her medications.  In August 2014, the Veteran presented for follow-up.  At that time, she was healthy appearing and well-nourished.  It was noted that she was doing well and had very few of the symptoms that she had prior to her surgery.  

The Veteran most recently underwent a VA examination in December 2014.  She reported that she had surgery for reflux in August 2013.  She was currently taking pantoprazole 40mg a day.  She reported persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbance caused by esophageal reflux, and nausea.  The examiner reviewed prior laboratory and diagnostic testing.  He noted that she reported recurrent and persistent symptoms related to GERD, but reported no arm or shoulder pain on the day of examination.  

As set forth, the Veteran reports extensive symptoms not controlled by medication.  The Veteran is competent to report her symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Objectively, however, the evidence does not show that her condition is productive of considerable impairment of health.  That is, laboratory tests do not show significant anemia and there are no signs of unintended weight loss or malnutrition.  The Board further observes that there is a significant difference in the level of symptoms reported at her private follow-up for treatment purposes in August 2014 versus those reported on examination for compensation purposes in December 2014.  On review, the Veteran's disability picture related to status post esophagitis with GERD does not more nearly approximate a 30 percent rating at any time during the appeal period.  Staged ratings are not warranted.  See Hart.

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates the Veteran's claimed symptoms.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to GERD, the Veteran is service-connected for status post hysterectomy, incontinence, pseudophakia left eye/pigmentary dispersion syndrome both eyes, right wrist tenosynovitis, status post right foot surgeries, abdominal scar, bilateral hallux valgus, allergic rhinitis, rectal polyps, and scars of the lower abdomen.  Because the only increased rating claim being addressed at this time on the merits is for status post esophagitis with GERD, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.

The most recent VA examination indicates that the Veteran's status post esophagitis with GERD does not impact her ability to work and the Board declines to infer a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An evaluation greater than 10 percent for status post esophagitis with chronic GERD is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


